Citation Nr: 1221668	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-42 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a laceration of the right hand.

2.  Entitlement to an initial disability rating in excess of 30 percent for median nerve neuropathy and residuals of lacerated tendons of the right hand, to include entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He additionally completed unverified reserve service in the United States Coast Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In December 2008, the RO granted the Veteran's claim of service connection for residuals of lacerated tendons of the right hand and assigned a noncompensable disability rating, effective September 18, 2008, and denied his increased rating claim for laceration residuals of the right hand (i.e., scar).  In March 2009, the RO recharacterized the Veteran's claim for residuals of lacerated tendons of the right hand as median neuropathy and residuals of lacerated tendons of the right hand, and assigned a 30 percent disability rating, effective September 18, 2008.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is of record.  Prior to his hearing, additional, relevant private medical records were received from the Veteran.  He provided a waiver of RO consideration of this additional evidence.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2011).

The RO denied entitlement to a TDIU in February 2012.  However, at his subsequent hearing before the Board in May 2012, the Veteran continued to assert that he stopped working because of his right hand injury.  The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this regard, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in considering the initial rating issue on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, and as such, the issues are as stated on the cover page.

The issue of entitlement to an initial disability rating in excess of 30 percent for median nerve neuropathy and residuals of lacerated tendons of the right hand, to include entitlement to a TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's service-connected residuals of a right hand laceration has resulted in a scar that is painful, but is not unstable, is of an area less than six square inches, and does not result in any limitation of function.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of a right hand laceration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Code (DC) 7804 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  A VCAA notice letter dated in September 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above. 

Regarding the duty to assist, the RO has obtained the Veteran's VA and private treatment records and he has been afforded with multiple VA examinations.  He has not indicated that there are any outstanding treatment records he wished VA to obtain.  The examination reports obtained contain sufficient information to decide this increased rating claim on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Moreover, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations, but the VLJ did identify the elements that were lacking to substantiate the Veteran's increased rating claim.  The VLJ additionally asked specific questions directed at identifying whether the Veteran had evidence of symptoms required to meet the criteria for an increased disability rating.  While the VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims, this was not necessary, because the Veteran volunteered his relevant treatment history and identified evidence that would support his claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the issues identified, there is no prejudice to the Veteran in adjudicating this claim on appeal.

Finally, after the issuance of the September 2011 supplemental statement of the case (SSOC), copies of records pertaining to a claim for disability benefits administered by the Social Security Administration (SSA) and additional VA treatment records have been associated with the claims folder.  Many of the VA treatment records are copies of records that were previously considered by the RO.  Also, the new VA records and SSA records are not relevant to the scar of the Veteran's right hand.  Thus, remand for an additional SSOC is not required.


II.  Increased Rating Claim

The Veteran was originally granted service connection for residuals of a right hand laceration in a September 1976 rating decision and was assigned a noncompensable disability rating, effective August 29, 1974.  He was subsequently awarded a compensable, 10 percent, disability rating in a January 1998 rating decision.  He filed the instant claim for an increased disability rating for his service-connected residuals of a right hand laceration in September 2008.  He contends that the symptoms associated with this disability merit a higher disability rating.  

	A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  It was held in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's service-connected residuals of a right hand laceration has been evaluated under 38 C.F.R. §4.118, Diagnostic Code 7804, the criteria for addressing superficial scars that are painful on examination.  During the pendency of his appeal, changes were made to the Schedule for Rating Disabilities for disabilities of the skin, 38 C.F.R. §4.118, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118 (2011).  Because the regulations as amended in October 2008 apply only to claims received by VA on or after October 23, 2008, or to claims where a veteran has requested review under the revised criteria, the revised skin regulations will not be applied here, as the Veteran's increased claim was filed before that date and he has not requested review under the revised criteria.  See id.   

Under the relevant rating criteria, scars not of the head, face, or neck may be rated under Diagnostic Codes 7801 to 7804.  Diagnostic Code 7801 provides that scars not of the head, face, or neck that are deep or cause limited motion are rated at 40 percent if the area or areas covered exceed 144 square inches or 929 square centimeters, 30 percent if the area of areas covered exceed 72 square inches or 465 square centimeters, 20 percent if the area or areas covered exceed 12 square inches or 77 square centimeters, and 10 percent if the area or areas covered exceed 6 square inches, or 39 square centimeters.  A deep scar is one associated with soft tissue damage.  38 C.F.R. § 4118, DC 7801, Note (2) (2008).

Diagnostic Code 7802 provides a maximum 10 percent rating for scars, other than the head, face, or neck, that are superficial and do not cause limited motion if they cover an area or areas of 144 square inches or greater.  It should also be noted that scars that are in widely separated areas, such as two or more extremities, must be rated separately.  Id., DCs 7801, Note (1); 7802, Note (1) (2008).

Diagnostic Code 7803 provides that a maximum 10 percent rating may be granted for a superficial, unstable scar.  An unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar.  Id., DC 7803, Note (1) (2008).  

Diagnostic Code 7804 provides that scars that are superficial and painful on examination may be assigned a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Id., DCs 7802, Note (2); 7803, Note (2); 7804, Note (1) (2008).  

Diagnostic Code 7805 directs VA to rate other scars based on limitation of function of the affected part, as warranted.

	B.  Analysis

The Veteran was afforded a VA scar examination in October 2008.  The examiner noted that the Veteran underwent tendon and skin repair following an accident where the Veteran accidentally walked through a sliding glass door.  The scar on the Veteran's right hand was noted to be in a horseshoe shape and to measure two inches long and one and a quarter inches wide.  The examiner noted that he had some pain on the scar but no adhesion to underlying tissue.  The skin on the scar was noted to be a little irregular, a little atrophied, and shiny.  The examiner noted that the Veteran did not experience a frequent loss of covering of the skin over the scar.  The examiner further noted that there was no ulceration, no breakdown of the scar, and no elevation or depression of the surface contour of the skin on palpation.  The scar was noted to be superficial, and to have no associated inflammation, edema, or keloid formation.  Additionally, no hypopigmentation or hyperpigmentation were noted.  While the examiner noted that the Veteran experienced symptoms of weakness, decreased grip, trouble opening his fingers, and apparent motor weakness, these symptoms were noted to be associated with the underlying damage to his tendons, for which he is also service connected.  

The Veteran was afforded a later VA scar examination in August 2011.  The examiner noted that the Veteran's scar of the right hand was located just distal to his wrist.  The examiner noted that while there was no skin breakdown over the scar, the Veteran reported experiencing pain.  The examiner measured the scar to be six-tenths of a centimeter wide and five centimeters long.  The total area covered by the scar was less than six square inches.  On examination, the examiner noted that the scar was not painful, showed no signs of skin breakdown, was superficial, had no associated inflammation, edema or keloid formation and had no other disabling effects.  In all, the scar was noted to cause no functional impairment on physical or sedentary employment.

During his May 2012 hearing, the Veteran testified that his scar was about four to five inches long.  He further reported that he experienced a burning sensation in the scar.

Based on the foregoing evidence, the Board finds that the symptoms associated with the Veteran's service-connected residuals of a right hand laceration are consistent with the criteria for a 10 percent disability rating.  Therefore, he is not entitled to a higher disability rating for his right hand scar.  In making this determination, the Board notes that both VA examiners found that the Veteran had some pain associated with the scar and the Veteran testified that he experienced a burning sensation in the scar.  The Veteran is competent to report experiencing pain and/or a burning sensation in his scar.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The examiners noted, however, that the scar did not exhibit a breakdown of the skin or loss of covering of the skin, was not elevated or depressed, was not discolored, exhibited no ulceration, exhibited no inflammation, edema, or keloid formation, and caused no functional impairment.  Additionally, the scar covered a total area of less than six square inches.  

While the October 2008 VA examiner noted that the Veteran's skin in the area of the scar appeared slightly irregular, a little atrophied, and shiny, the examiner further indicated that there was no frequent loss of covering of the skin over the scar, no ulceration, no breakdown of the scar, and no elevation or depression of the surface contour of the skin on palpation.  Thus, there is no reason to believe from the examiner's assessment that the scar was unstable, or caused any limitation of function.  

The Veteran is currently in receipt of the maximum rating available for a superficial scar.  Even assuming for the sake of argument that the scar is deep, the area covered does not exceed 12 square inches or 77 square centimeters.  Again, the scar has not been shown to cause any limitation of function.   

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against the Veteran's claim that he is entitled to a disability rating in excess of 10 percent for residuals of a right hand laceration.  

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's residuals of a right hand laceration (i.e., a scar that exhibits pain and burning sensation) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  The noted slight irregularity, slight atrophy and shininess of the skin of the scar are the sort of symptoms to be expected with the Veteran's identified severity of scar tissue.  The rating criteria are, therefore, adequate to evaluate the Veteran's residuals of a right 

hand laceration and referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of a right hand laceration is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the increased rating claim for the Veteran's service-connected median nerve neuropathy and residuals of lacerated tendons of the right hand can be properly adjudicated.

The Veteran contended during his May 2012 hearing before the undersigned VLJ that his service-connected median nerve neuropathy and residuals of lacerated tendons of the right hand had resulted in the development or rheumatoid arthritis in the right hand.  Additionally, during an August 2011 VA examination to assess the severity of his service-connected disability, the VA examiner diagnosed rheumatoid arthritis and noted that the most difficult aspects of the Veteran's right-hand symptoms involved pain secondary to his rheumatoid arthritis.  The examiner did not differentiate between the severity of the symptoms caused by the Veteran's service-connected disability and those caused by rheumatoid arthritis.  Accordingly, based on this evidence, the Board finds that the issue of entitlement to service connection for rheumatoid arthritis of the right hand, to include as secondary to the Veteran's service-connected median nerve neuropathy and residuals of lacerated tendons of the right hand, was raised by the record.

Because the adjudication of the issue of entitlement to service connection for rheumatoid arthritis of the right hand and the potential rating for such a disorder may impact the Veteran's instant increased rating claim on appeal, the Board finds that the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, the Board will defer further adjudication of the instant increased rating claim pending the outcome of the Veteran's referred claim for entitlement to service connection for rheumatoid arthritis of the right hand, and pending further VA examination to distinguish, to the extent possible, the severity of the symptoms associated with these respective disabilities.  Any recent treatment records should also be obtained.

Accordingly, this issue is REMANDED for the following action:

1.  After complying with the duties to notify and assist, adjudicate the Veteran's claim of entitlement to service connection for rheumatoid arthritis of the right hand/wrist, as secondary to service-connected median nerve neuropathy and residuals of lacerated tendons of the right hand.

2.  Ask the Veteran to identify all VA and non-VA healthcare providers that have treated him for his median nerve neuropathy and residuals of lacerated tendons of the right hand since May 2012.  Make arrangements to obtain all records that he adequately identifies.

3.  Thereafter, schedule the Veteran for a VA neurological examination of his right upper extremity.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including an EMG, if indicated, should be performed.

The examiner should identify all residuals attributable to the Veteran's median nerve neuropathy and residuals of lacerated tendons of the right hand.  The examiner should specifically discuss the extent, if any, of paralysis of the nerves involved.  

The examiner should attempt to disassociate symptoms related to median nerve neuropathy and residuals of lacerated tendons of the right hand from rheumatoid arthritis.  If the examiner is unable to disassociate nonservice-connected symptoms from service-connected symptoms, the examiner should so state. 

The examiner should also state whether the Veteran's service-connected median nerve neuropathy and residuals of lacerated tendons of the right hand; scar of the right hand; residuals of a laceration of the right eye; and any other disability determined to be service connected, render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  After completion of the above, review the examination report.  If the requested examination does not include adequate responses to the specific opinions requested, the report must be returned to the examiner for corrective action.

5.  Finally, readjudicate the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for median nerve neuropathy and residuals of lacerated tendons of the right hand, to include entitlement to a TDIU.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


